Name: Commission Regulation (EC) No 1665/2003 of 22 September 2003 supplementing the Annex to Regulation (EC) No 2400/96 (Clementine del Golfo di Taranto, Mela Val di Non and Clementinas de las Tierras del Ebro or Clementines de les Terres de l'Ebre)
 Type: Regulation
 Subject Matter: Europe;  plant product;  consumption;  marketing
 Date Published: nan

 Avis juridique important|32003R1665Commission Regulation (EC) No 1665/2003 of 22 September 2003 supplementing the Annex to Regulation (EC) No 2400/96 (Clementine del Golfo di Taranto, Mela Val di Non and Clementinas de las Tierras del Ebro or Clementines de les Terres de l'Ebre) Official Journal L 235 , 23/09/2003 P. 0006 - 0007Commission Regulation (EC) No 1665/2003of 22 September 2003supplementing the Annex to Regulation (EC) No 2400/96 (Clementine del Golfo di Taranto, Mela Val di Non and Clementinas de las Tierras del Ebro or Clementines de les Terres de l'Ebre)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs(1), as last amended by Commission Regulation (EC) No 692/2003(2), and in particular Article 6(3) and (4),Whereas:(1) In accordance with Article 5 of Regulation (EEC) No 2081/92, Italy sent the Commission an application for the registration as a geographical indication of the name "Clementine del Golfo di Taranto" and for the registration as a designation of origin of the name "Mela Val di Non" and Spain sent the Commission an application for the registration as a geographical indication of the name "Clementinas de las Tierras del Ebro" or "Clementines de les Terres de l'Ebre".(2) It has been found, in accordance with Article 6(1) of the Regulation, that the applications are in conformity, and include in particular all the particulars provided for in Article 4.(3) No statement of objection, within the meaning of Article 7 of Regulation (EEC) No 2081/92, has been sent to the Commission following the publication in the Official Journal of the European Union(3) of the names listed in the Annex to this Regulation.(4) The names consequently qualify for inclusion in the "Register of protected designations of origin and protected geographical indications" and to be protected at Community level as protected designations or protected geographical indications.(5) The Annex to this Regulation supplements the Annex to Commission Regulation (EC) No 2400/96(4), as last amended by Regulation (EC) No 1491/2003(5),HAS ADOPTED THIS REGULATION:Article 1The names listed in the Annex to this Regulation are hereby added to the Annex to Regulation (EC) No 2400/96 and entered in the "Register of protected designations of origin and protected geographical indications" as protected designations of origin (PDO) or protected geographical indications (PGI), provided for in Article 6(3) of Regulation (EEC) No 2081/92.Article 2This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 September 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 208, 24.7.1992, p. 1.(2) OJ L 99, 17.4.2003, p. 1.(3) OJ C 11, 17.1.2003, p. 7 (Clementine del Golfo di Taranto).OJ C 30, 8.2.2003, p. 15 (Mela Val di Non).OJ C 22, 19.1.2003, p. 5 (Clementinas de las Tierras del Ebro or Clementines de les Tierres de l'Ebre).(4) OJ L 327, 18.12.1996, p. 11.(5) OJ L 214, 26.8.2003, p. 6.ANNEXPRODUCTS LISTED IN ANNEX I TO THE TREATY INTENDED FOR HUMAN CONSUMPTIONUnprocessed fruits and vegetablesITALYClementine del Golfo di Taranto (PGI)Mela Val di Non (PDO)SPAINClementinas de las Tierras del Ebro or Clementines de les Terres de l'Ebre (PGI)